       Case 3:96-cr-00304-RAM Document 186 Filed 01/21/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA

      Plaintiff
                                                       96-CR-304-2 (RAM)
              v.

DANIEL GANDIA-MAYSONET,

      Defendant



                                   ORDER

      This matter comes before the Court on Defendant Daniel Gandía-

Maysonet’s Motion for Reconsideration of Court’s Order In Re;

Motion for Compassionate Release or Home Confinement Pursuant to

18   U.S.C.   Section   3582(c)(1)(A)    and    Defendant’s   Citation     of

Supplemental       Authorities   in   Support     of    His   Motion     for

Compassionate Release to Home Confinement under            18 U.S.C. Sec.

3582(c)(1)(A)(i). (Docket Nos. 181 and 183)

      Defendant Gandía-Maysonet contends the Court erred by: (a)

determining that his request for compassionate release was not

consistent with applicable policy statements issued by the United

States Sentencing Commission; (b) not considering his sleep apnea

as a medical condition warranting compassionate release; and (c)

not considering his post-conviction conduct as part of the analysis

as to whether release is compatible with the sentencing factors in
        Case 3:96-cr-00304-RAM Document 186 Filed 01/21/21 Page 2 of 4
Criminal No. 96-cr-304-2 (RAM)                                                  2


18 U.S.C. § 3553. (Docket No. 181 at 3-12). Having considered

Defendant’s      submissions,      the    Court    DENIES    the    Motion     for

Reconsideration.

       Defendant Gandía-Maysonet is correct that several courts of

appeals have concluded that following the passage of the First

Step    Act,    the   United    States    Sentencing      Commission’s    policy

statement 1B1.13 cannot constrain a District Court’s discretion as

to     what    constitutes     “extraordinary      and    compelling    reasons”

meriting      compassionate     release    when    ruling    upon    motions   by

Defendants.      See e.g.    United States v. Brooker, 976 F.3d 228 (2nd

Cir. 2020); United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020).

However, neither this nor his other arguments change this Court’s

determination that he has not met the threshold requirement of

showing “extraordinary and compelling reasons.”                    Consequently,

reconsideration is not warranted.

       Compassionate release due to the COVID-19 pandemic requires,

among other things, “both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at

his prison facility.”          See U.S. v. Harper, 2020 WL 2046381, at *3

(W. D. Va. 2020) (emphasis added).           Defendant Gandía-Maysonet has

shown neither.

       Defendant      Gandía-Maysonet     has     not    shown   particularized

susceptibility to COVID-19.              The Centers for Disease Control
      Case 3:96-cr-00304-RAM Document 186 Filed 01/21/21 Page 3 of 4
Criminal No. 96-cr-304-2 (RAM)                                               3


(“CDC”) does not recognize sleep apnea as a condition that poses,

or might pose, an increased risk of severe illness from COVID-19

infection.   See    https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html                     (last

checked on January 21, 2020).        “Relying on official guidelines

from the CDC is a common practice in assessing compassionate-

release motions.” See United States v. Elias, 2021 WL 50169, at *

4 (6th Cir. 2021).       Moreover, other district courts within the

First Circuit have denied motions invoking sleep apnea as a ground

for compassionate release.     See e.g. U.S. v. Hardy, 470 F.Supp.3d

61, 62 (D. Mass. 2020)(Denying compassionate release to defendant

suffering from “hypertension, gastro-esophageal reflux disease,

sleep apnea, and (more concerning) diabetes and asthma”); U.S. v.

Aboshady,    2020   WL   6828491,    *1     (D.   Mass.      2020)   (Denying

compassionate release to defendant suffering from “sleep apnea,

hyperlipidemia, hypercholesterolemia and obesity”).

      Defendant Gandía-Maysonet has not shown a particularized risk

of contracting COVID-19. There are currently four (4) active cases

of COVID-19 infection at FCI-Coleman Low where he is being held.

See     Federal     Bureau      of        Prisons,     Covid-19        Cases,

https://www.bop.gov/coronavirus/index.jsp            (last      visited      on

January 21, 2021). Thus, it cannot be said that Defendant is at an

institution posing a high risk of COVID-19 infection.
     Case 3:96-cr-00304-RAM Document 186 Filed 01/21/21 Page 4 of 4
Criminal No. 96-cr-304-2 (RAM)                                         4


     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 21st day of January 2021.



                                         S/ RAÚL M. ARIAS-MARXUACH
                                        United States District Judge
